                                             Case 4:20-cv-02208-HSG Document 6 Filed 08/03/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KEVIN WALKER JONES,                               Case No. 20-cv-02208-HSG
                                   8                     Plaintiff,                           ORDER DENYING REQUEST TO
                                                                                              REOPEN
                                   9               v.
                                                                                              Re: Dkt. No. 5
                                  10        RALPH DIAZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            On April 1, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   Dkt. No. 1. That same day, the Clerk of the Court informed plaintiff that this action was deficient

                                  15   because he had not paid the filing fee or submitted a complete in forma pauperis application. Dkt.

                                  16   No. 2. Plaintiff was instructed to respond within twenty-eight days of the date of the order. Dkt.

                                  17   No. 2. On June 11, 2020, the Court dismissed this action without prejudice for failure to file the

                                  18   necessary documents, and entered judgment in favor of defendants. Dkt. Nos. 3, 4.
                                  19            Now pending before the Court is plaintiff’s pleading titled “Notice of Motion and

                                  20   Objection Opposing Northern U.S.D.C. Judge Gillian (sic) Jr 6/11/2020 Order of Judgment and

                                  21   Dismissal Entered.” Dkt. No. 5. Plaintiff alleges that he did not receive the notices regarding his

                                  22   in forma pauperis deficiency because prison officials interfered with his legal mail and retaliated

                                  23   against him. Id. He states that he has been granted leave to proceed in forma pauperis in other

                                  24   actions. Id. The Court construes this motion as a request to reopen this case. The motion is

                                  25   DENIED without prejudice to re-filing. Any renewed motion to reopen this case must be

                                  26   accompanied by a complete in forma pauperis application. The Clerk shall provide plaintiff with
                                  27   two copies of the in forma pauperis application.

                                  28   //
                                          Case 4:20-cv-02208-HSG Document 6 Filed 08/03/20 Page 2 of 2




                                   1            This order terminates ECF No. 5.

                                   2            IT IS SO ORDERED.

                                   3   Dated:    8/3/2020
                                   4                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                   5                                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
